729 N.W.2d 514 (2007)
Michelle GOWER, Personal Representative of the Estate of Edwin Gower, Deceased, Plaintiff-Appellant,
v.
James HARKEMA, M.D., Christopher Seip, M.D., Benjamin B. Mosher, M.D., Christopher Abood, M.D., Tonia Reincke, PA-C, Sparrow Hospital, Greg A. Howells, M.D., Keith Blum, D.O., Christina Maser Ohm, M.D., Kevin Krause, M.D., Gregory Nowinski, M.D., Julie Stein, M.D., and William Beaumont Hospital, Royal Oak, Defendants-Appellees, and
George Arthur Williams, M.D., and Associated Retinal Consultants, P.C., Defendants.
Docket Nos. 128158, 128159. COA Nos. 256824, 257967.
Supreme Court of Michigan.
April 13, 2007.
On order of the Court, the motion for reconsideration of this Court's November 2, 2005 order is considered, and it is GRANTED. We VACATE our order dated November 2, 2005. On reconsideration, the application for leave to appeal the January 25, 2005 and February 1, 2005 orders of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in *515 ABEYANCE pending the decision in that case.